United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, MIDTOWN BRANCH
POST OFFICE, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0531
Issued: August 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 2, 2019 appellant filed a timely appeal from a November 30, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 30, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously received schedule award compensation.
FACTUAL HISTORY
On June 8, 1995 appellant, then a 36-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral plantar fasciitis due to factors of her
federal employment, including constant standing.
By decision dated September 29, 1995, OWCP accepted appellant’s claim for the condition
of bilateral plantar fasciitis.
On August 8, 2001 appellant filed a claim for a schedule award (Form CA-7).
In development letters dated September 17, 2001, April 1, 2002, and October 6, 2003,
OWCP requested that Dr. Anthony J. Gatti, a podiatrist, provide an impairment rating pursuant to
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3
On October 17, 2003 appellant was evaluated by Dr. Charles Haendel, a podiatrist, who
opined that appellant had reached maximum medical improvement (MMI) on October 17, 2003.
Dr. Haendel noted dorsiflexion of 10 degrees, plantar flexion of 45 degrees, inversion of 25
degrees, eversion to 25 degrees, and ankyloses of 10 degrees. He opined that appellant sustained
zero percent impairment of the bilateral lower extremities.
By decision dated November 7, 2003, OWCP denied appellant’s schedule award claim,
finding that the medical evidence of record was insufficient to establish permanent impairment of
a scheduled member or function of the body. On May 19, 2004 an OWCP hearing representative
affirmed the November 7, 2003 decision.
On April 20, 2018 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated May 4, 2018, OWCP requested that Dr. Jennifer Price, a
podiatrist, submit an impairment rating in accordance with the sixth edition of the A.M.A.,
Guides.4
In an April 30, 2018 report, Dr. Price treated appellant in follow up for chronic bilateral
heel pain. Appellant reported that the heel pain developed gradually over several years and pain
was worse with weight bearing and alleviated by orthotics. Findings on examination of the
bilateral lower extremities revealed mild pain to the sub-metatarsal of the forefoot, mild pain to
palpation of the plantar fascia medial band insertion into the calcaneus, and pain along the dorsal
3

A.M.A., Guides (5th ed. 2001).

4

A.M.A., Guides (6th ed. 2009).

2

aspect of the fifth toe which was contracted. X-rays of appellant’s feet revealed inferior calcaneal
spurs. Dr. Price diagnosed plantar fasciitis, metatarsalgia of both feet, and bilateral calcaneal
spurs.
On May 9, 2018 Dr. Price indicated that appellant’s injury resulted in permanent
impairment. She diagnosed plantar fasciitis, bilateral calcaneal spurs, and bilateral metatarsalgia.
Dr. Price noted that appellant had a history of chronic plantar fasciitis as she stood and walked on
her feet all day. Objective findings were bilateral pain to palpation of the plantar fascia medial
band, and inferior calcaneal spurring, bilaterally. Appellant complained of bilateral foot pain and
pain on the left outer side of the foot. Dr. Price determined appellant had 25 percent impairment
of the left and right feet.
On August 24, 2018 OWCP referred appellant’s case to a district medical adviser (DMA)
to determine whether the medical evidence of record established permanent impairment of a
scheduled member or function of the body causally related to appellant’s accepted condition.
On September 5, 2018 the DMA reviewed the medical evidence of record and determined
that appellant’s date of MMI was May 9, 2018, the date of Dr. Price’s impairment examination.
Utilizing the diagnosis-based impairment (DBI) methodology as set forth in Table 16-2, page 50108, of the A.M.A., Guides, he found that her most impairing diagnosis was plantar fasciitis. The
DMA placed appellant into a class 1 diagnosis and assigned a grade modifier of 1 for functional
history (GMFH) because she still had symptoms in her foot joint. He assigned a grade modifier
of 1 for physical examination (GMPE) because she had an antalgic limp. The DMA found that a
grade modifier for clinical studies (GMCS) was inapplicable in this case. Using the net adjustment
formula (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), he calculated that appellant had a
net adjustment of (1-1) + (1-1) + (n/a) = zero, equaling a default grade C. Based on these
calculations, the DMA concluded that she had one percent permanent impairment of the right
lower extremity and one percent permanent impairment left lower extremity. He disagreed with
Dr. Price’s schedule award determination of 25 percent of the bilateral lower extremities and noted
that she provided no methodology to show how she reached that figure. The DMA advised that
with a diagnosis of plantar fasciitis the highest rated impairment was two percent of the lower
extremities.
On September 7, 2018 OWCP requested that Dr. Price review the impairment rating from
the DMA and respond by opining whether she disagreed with his calculations and providing her
rationale based on the provisions set forth in the sixth edition of the A.M.A., Guides.
Dr. Price resubmitted her May 9, 2018 impairment rating.
By decision dated November 30, 2018, OWCP granted appellant a schedule award for one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity. The award ran for 4.1 weeks for the period from May 9 to June 6, 2018.
OWCP afforded the weight of the medical evidence to the DMA’s September 5, 2018 report.

3

LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations provide for
compensation to employees sustaining impairment from loss or loss of use of specified members
of the body.5 FECA, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of OWCP. For consistent results and to ensure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
to all claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2009.7
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).8 Under the sixth edition, the evaluator identifies the impairment class of diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.9 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of diagnoses
from regional grids and calculations of modifier scores.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously received schedule award compensation.
In her May 9, 2018 report, Dr. Price opined that appellant had 25 percent permanent
impairment of the bilateral lower extremities based on his diagnosis of plantar fasciitis. However,
she did not provide a detailed citation to the A.M.A., Guides and her rating was therefore
insufficient to establish permanent impairment for purposes of a schedule award.
In accordance with its procedures, OWCP properly referred the evidence of record to a
DMA, who, in a September 5, 2018 report, reviewed the medical record and determined that
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also id. at § 8107.

7

See D.T., Docket No. 12-0503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (March 2017); see also Federal (FECA)
Procedure Manual Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

4

appellant’s date of MMI was May 9, 2018, the date of Dr. Price’s impairment examination.
Utilizing Table 16-2, page 501-08, of the sixth edition of the A.M.A., Guides, the DMA found that
appellant’s most impairing diagnosis was plantar fasciitis. He placed her into a CDX of 1 and
assigned a GMFH of 1 because she still had symptoms in her foot joint. The DMA calculated that
appellant had a net adjustment of (1-1) + (1-1) + (n/a) = zero, equaling a default grade C. Based
on these calculations, he concluded that she had one percent permanent impairment of the right
lower extremity and one percent permanent impairment of the left lower extremity.
The Board finds that the DMA applied the appropriate tables and grading schemes of the
sixth edition of the A.M.A., Guides to Dr. Price’s clinical findings. The DMA’s calculations were
mathematically accurate. There is no medical evidence of record utilizing the appropriate tables
of the sixth edition of the A.M.A., Guides demonstrating a greater percentage of permanent
impairment. The DMA explained that Dr. Price’s rating of 25 percent permanent impairment of
the bilateral lower extremities was erroneous under the A.M.A., Guides because she failed to
provide her methodology as to how she reached that figure and because the highest available rating
for the diagnosis of plantar fasciitis was two percent of the lower extremity. The Board has held
that when the attending physician fails to provide an estimate of impairment conforming to the
A.M.A., Guides, or does not discuss how he or she arrives at the degree of impairment based on
physical findings, the opinion is of diminished probative value in establishing the degree of
impairment and OWCP may rely on the opinion of its medical adviser to apply the A.M.A., Guides
to the findings reported by the attending physician.11 The Board finds that the DMA properly
applied the standards of the A.M.A., Guides to the physical findings of Dr. Price. The DMA’s
opinion represents the weight of medical evidence and OWCP properly relied on his assessment
of one percent permanent impairment of the right lower extremity and one percent permanent
impairment of the left lower extremity.12
There is no probative medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has a higher rating of permanent impairment.
Accordingly, appellant has not established that she is entitled to schedule award compensation
greater than that previously received.
Appellant may request a schedule award or increased schedule award, at any time, based
on evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously received schedule award compensation.

11

See L.M., Docket No. 12-0868 (issued September 4, 2012); John L. McClanic, 48 ECAB 552 (1997).

12

See M.T., Docket No. 11-1244 (issued January 3, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

